PITTMAN, J., dissenting. I would affirm the trial court’s decision granting custody to appellee father. Although the best interest of the child could be perceived more clearly by the trial judge, who had the opportunity to view the parties as they testified and assess their credibility, there was significant evidence that the mother exhibited immature and erratic behaviors that were detrimental to the child and required treatment by a psychologist. There was also evidence that the mother had anger-control issues and that, on one occasion, she was seen screaming at the child while pulling him up by his hair. Given the strength of the trial judge’s findings regarding appellant’s lack of credibility, I would affirm the trial court’s finding regarding the child’s best interest. More troubling to me, however, is the majority’s holding that appellee failed to prove that there was a material change of circumstances warranting an inquiry into custody of the child. The typical custody dispute involving an illegitimate child has the parents residing in separate households, with the mother performing the lion’s share of the day-to-day tasks related to raising the child while the father is substantially less involved and more distant from the child in terms of both time and space. In this case, however, it is undisputed that, |n although the child was born out of wedlock, the appellee established paternity and lived with the mother and child from the time of the child’s birth in 2003 until shortly before the court proceedings commenced in 2009. Although unmarried, the parties and the child formed a de facto family unit that was disrupted by the separation of the parties and appellant’s subsequent refusal to allow appellee to visit the child. While I deplore the decline of marriage as an institution, the functional framework for the raising of children provided by marriage was present in this case to such a degree that I see no practical difference, from the child’s perspective, between the breakup of a functioning family unit by a de facto separation as opposed to rupture of the family unit by legal separation or divorce. In a society where fathers are increasingly remote or altogether absent, it is a mistake to afford such little weight to the sustained efforts of the biological father in this case to fulfill his paternal obligations. I respectfully dissent.